Case 2:21-cv-14034-BB Document 10 Entered on FLSD Docket 02/02/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 21-cv-14034-BLOOM

 TRAYMONTE BIRTANNE SNIPES,

           Petitioner,

 v.

 FLORIDA DEPARTMENT
 OF CORRECTIONS,

           Respondent.
                                        /

       ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                       ESTABLISHING $5.00 DEBT

           THIS CAUSE is before the Court upon a sua sponte review of the record. Petitioner has

 filed the instant petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, which is, in legal

 effect, a habeas corpus petition, pursuant to 28 U.S.C. § 2254, attacking the constitutionality of his

 confinement due to the Involuntary Civil Commitment of Sexually Violent Predators’ Treatment

 and Care Act, Fla. Stat. §§ 394.910-.913. The Amended Petition, ECF No. [3-1], and Motion to

 Proceed In Forma Pauperis, ECF No. [4], were filed in the United States District Court for the

 Middle District of Florida, Tampa Division, and transferred by court order on January 21, 2021,

 to the Southern District of Florida. ECF No. [6]. Petitioner filed a certified account statement, but

 it does not contain the statutorily required receipts, expenditures, and balances for the six months

 immediately preceding the filing. The Court, however, takes judicial notice of Petitioner’s in forma

 pauperis status in his underlying state civil commitment in the Sixth Judicial Circuit Court in

 Pinellas County, Florida, Case No. 19-007477-CI, and grants Petitioner’s motion to proceed in

 forma pauperis pursuant to Rule 3(a) of the Rules Governing § 2254 Proceedings in the District

 Courts.
Case 2:21-cv-14034-BB Document 10 Entered on FLSD Docket 02/02/2021 Page 2 of 4

                                                                     Case No. 21-cv-14034-BLOOM


        Pursuant to 28 U.S.C. § 1914(a), the clerk of each district court requires “parties instituting

 any civil action, suit or proceeding in such court, whether by original process, removal or

 otherwise, to pay a filing fee of $350” unless the application is for a writ of habeas corpus, which

 is $5. See also Daker v. Dozier, No. 6:17-CV-110, 2017 WL 4448234, at *3 n.3 (S.D. Ga. Oct. 5,

 2017), report and recommendation adopted, No. 6:17-CV-110, 2018 WL 582581 (S.D. Ga. Jan.

 29, 2018).

        On April 26, 1996, 28 U.S.C. § 1915(a) was amended in part to provide that:

        A prisoner seeking to bring a civil action or appeal a judgment in a civil action or
        proceeding without prepayment of fees or security therefor, in addition to filing the
        affidavit filed under paragraph (1), shall submit a certified copy of the trust fund
        account statement (or institutional equivalent) for the prisoner for the 6-month
        period immediately preceding the filing of the complaint or notice of appeal,
        obtained from the appropriate official of each prison at which the prisoner is or was
        confined.

 28 U.S.C. § 1915(a).

        The six-month account statement is needed because pursuant to 28 U.S.C. § 1915(b), as

 amended April 26, 1996, if a prisoner brings a civil action in forma pauperis, the prisoner must be

 required to pay the full filing fee. Initially, the Court must assess “20% of the greater of — (A) the

 average monthly deposits to the prisoner’s account; or (B) the average monthly balance in the

 prisoner’s account for the six-month period immediately preceding the filing of the complaint or

 notice of appeal.” Id. § 1915(b)(1).

        Thereafter, “the prisoner must make payments of 20 percent of the preceding month’s

 income credited to his or her account. The agency having custody of the prisoner must forward

 payments from the prisoner’s account to the Clerk of the Court each time the amount in the account

 exceeds $10.00 until the filing fees are paid.” Id. § 1915(b)(2). A prisoner shall not “be prohibited

 from bringing a civil action or appealing a civil or criminal judgment for the reason that the

 prisoner has no assets and no means by which to pay the initial partial filing fee.” Id. § 1915(b)(4).
                                                   2
Case 2:21-cv-14034-BB Document 10 Entered on FLSD Docket 02/02/2021 Page 3 of 4

                                                                    Case No. 21-cv-14034-BLOOM


        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.     Petitioner’s motion to proceed in forma pauperis, ECF No. [4], is GRANTED, and

               Petitioner may proceed in forma pauperis to the extent that he need not prepay even

               a partial filing fee in this case, or to prepay costs such as for service of process.

        2.     Petitioner owes the United States a debt of $5.00 which must be paid to the Clerk

               of the Court as funds become available.

        3.     The jail/prison having custody of Petitioner must make payments from the

               prisoner’s account to the Clerk of this Court each time the amount in the account

               exceeds $10.00 until the full filing fee of $5.00 is paid.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 2, 2021.




                                                   _________________________________
                                                   BETH BLOOM
                                                   UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Traymonte Birtanne Snipes, Pro Se
 #2899621
 Treasure Coast Forensic Treatment Center
 Inmate Mail/Parcels
 96 SW Allapattah Road
 Indiantown, FL 34956

 Noticing 2254 SAG Broward and North
 Email: CrimAppWPB@MyFloridaLegal.com

 Warden,
 Treasure Coast Forensic Treatment Center
 Inmate Mail/Parcels
 96 SW Allapattah Road
 Indiantown, FL 34956
                                                  3
Case 2:21-cv-14034-BB Document 10 Entered on FLSD Docket 02/02/2021 Page 4 of 4

                                                    Case No. 21-cv-14034-BLOOM




 Financial Department,
 United States District Court,
 Southern District of Florida




                                       4
